JOHNSON, Senior Circuit Judge,
concurring specially:
Although I agree with all of the results reached by the majority and most of the reasoning underlying those results, I write separately to note my disagreement with the majority’s causation analysis regarding Sawyer’s misrepresentation claims. See supra, opinion at 1561-1562. The majority states that, although it found evidence that Sawyer’s husband would not have continued to work for the defendants but for the alleged misrepresentation, Sawyer had not established the requisite causal link between the alleged misrepresentation and her husband’s death. According to the majority, Sawyer must prove that the alleged misrepresentation induced her husband’s decision to board the precise flight that resulted in his death. In other words, even if Sawyer had demonstrated that her husband would not even have worked for the defendants at the time of his death absent the alleged misrepresentation, she would not have established a sufficient causal nexus. The majority cites no authority supporting the extremely onerous burden of proof that it imposes on Sawyer, and I can see no justification for it.
Nonetheless, I concur in the result because the ground asserted by the district court is sufficient to justify our affirmance of the directed verdict. The district court found no evidence whatsoever that the alleged misrepresentation was even uttered to Sawyer’s husband, and Sawyer fails to cite this Court to any such evidence. Without evidence of this essential element, the directed verdict was proper.